Title: Assignment of Debts and Grant of Power of Attorney to John B. Church, [9 July 1804]
From: Hamilton, Alexander
To: Church, John B.



[New York, July 9, 1804]

Know all Men by these Presents, That I Alexander Hamilton of the City of New York Counsellor at law, in consideration of one Dollar to me in hand paid by John B Church Esquire, (the receipt whereof is hereby acknowleged) have bargained sold assigned and conveyed and hereby do bargain sell assign & convey to the said John B Church all and singular the debts due owing and payable to me: which are specified in the schedule hereunto annexed to be by him collected and the proceeds applied first towards the payment of all and every the debt and debts which I owe to my household and other servants and labourers, and to the Woman who washes for Mrs. Hamilton—and secondly towards the satisfaction and discharge of certain accommodation notes made by me and indorsed by him and which have been or shall be discounted in and by the Manhattan Bank and the Office of Discount & Deposit of the Bank of the United States in the City of New York. And for this purpose I do hereby constitute and appoint him my Attorney to ask demand sue for recover and receive the said Debts and every of them and upon receipt thereof or any part thereof to make and give acquittances. In Witness whereof I have hereunto subscribed & set my hand and seal the Ninth day of July in the year of our lord One thousand Eight hundred & four.

A. Ham⟨ilton⟩
Sealed & Delivered in presence of Nathl: Pendleton

